Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method and a system for providing transaction fencing in a multi-domain network that includes an error identification module that identifies a communication error between a source domain and a destination domain. The system also includes a tearing module disconnects the destination node from the plurality of domains and clears outstanding transactions associated with the destination node. Also includes a connection enable module that enables connections between the plurality of source and destination domains. Guller et al., (U.S. Patent # 10,958,527) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and a computer program product that comprises an RDMA (Remote DMA) messaging implementation to a database node responsive to identifying that the database node is experiencing a communication problem, determining whether the RDMA messaging is successful, and if the RDMA messaging to the database node is unsuccessful, identifying the database node as a failed node. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of detecting problematic/dead nodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114